
	
		I
		112th CONGRESS
		1st Session
		H. R. 3571
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Ms. Chu introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Commissioner of Internal Revenue to
		  establish a self-employment tax initiative grant program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Entrepreneur Startup Growth Act of
			 2011.
		2.Self-employment
			 tax initiative grant program
			(a)EstablishmentNot later than 90 days after the date of
			 enactment of this Act, the Commissioner of Internal Revenue, in consultation
			 with the Administrator of the Small Business Administration, shall establish a
			 self-employment tax initiative grant program (in this section referred to as
			 the program) to provide to covered individuals affordable tax
			 preparation and business development assistance.
			(b)Grant authority
			 and eligible entitiesUnder
			 the program, the Commissioner may make a grant to the following:
				(1)A
			 community-based organization.
				(2)A
			 microlender.
				(3)A
			 nonprofit organization.
				(4)An institution of
			 higher education.
				(5)A
			 local government.
				(6)A
			 consortium of entities described in any of paragraphs (1) through (5).
				(c)Grant
			 usesA grant made under the program shall be used for the
			 following:
				(1)Providing
			 affordable tax preparation assistance to a covered individual.
				(2)Providing business
			 development assistance to a covered individual, including individual
			 counseling, classroom training, or other activities designed to assist a
			 covered individual to improve the profitability, efficiency, or readiness for
			 financing of the individual’s business.
				(3)Conducting culturally and linguistically
			 appropriate outreach to underserved communities in the area in which assistance
			 described in paragraph (1) or (2) is provided.
				(d)Applications for
			 grantsTo be eligible for a grant under the program an entity
			 specified in subsection (b) shall submit to the Commissioner an application at
			 such time, in such form, and containing such information as the Commissioner
			 may require, but which, at a minimum, shall—
				(1)include the plan
			 of the entity to provide assistance and outreach described in subsection (c)
			 throughout each year; and
				(2)demonstrate that
			 the entity has experience providing the assistance described in paragraph (1)
			 and the assistance described in paragraph (2) of subsection (c).
				(e)Grant
			 amountA grant made under the program may not be in an amount
			 that exceeds $75,000.
			(f)GAO study and
			 report
				(1)StudyThe Comptroller General of the United
			 States shall conduct a study on the program, including program outcomes.
				(2)ReportNot
			 later than 3 years after the date on which the program is established, the
			 Comptroller General shall submit to Congress a report on the results of the
			 study conducted under paragraph (1), which shall include the following:
					(A)An analysis of the
			 impact of the program on covered individuals and the businesses of such
			 individuals.
					(B)An identification
			 of the best practices of grant recipients with respect to activities carried
			 out with grant funds.
					(C)Recommendations
			 for improving the program.
					(g)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out the
			 program $1,500,000 for each of fiscal years 2012 through 2016.
				(2)Administrative
			 costsOf the funds made available to carry out the program each
			 fiscal year, the Commissioner may use not more than 10 percent for the
			 administrative costs of the program.
				(h)DefinitionsIn
			 this section, the following definitions apply:
				(1)Covered
			 individualThe term
			 covered individual means, with respect to any taxable year, an
			 individual who—
					(A)is engaged in an active trade or business
			 as a sole proprietor during such taxable year;
					(B)is required to report income or loss on
			 Schedule C to Form 1040 for such taxable year; and
					(C)has modified adjusted gross income of
			 $50,000 or less for the preceding taxable year.
					(2)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given that term in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
				(3)MicrolenderThe
			 term microlender means a private organization that
			 provides—
					(A)loans of $50,000
			 or less to entrepreneurs, small business owners, and nonprofit child care
			 providers; and
					(B)marketing,
			 management, and technical assistance to loan recipients and potential loan
			 recipients.
					(4)Modified
			 adjusted gross incomeThe
			 term modified adjusted gross income means the adjusted gross
			 income (as defined in section 62 of the Internal Revenue Code of 1986) of the
			 taxpayer for a taxable year increased by any amount excluded from gross income
			 under section 911, 931, or 933 of such Code.
				
